Citation Nr: 0703077	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-10 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the veteran filed a timely request for a waiver of 
recovery of an overpayment of VA pension benefits, calculated 
in the amount of $62,578.67.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from January 1968 to March 
1972.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 Decision on Waiver of 
Indebtedness by the Committee on Waivers and Compromises 
(Committee) of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota.  


FINDINGS OF FACT

1.  The RO paid the veteran VA pension benefits from 1997 to 
2002, when it found out that he was receiving monthly 
benefits from the Social Security Administration (SSA).  

2.  As a result of the veteran's receipt of the SSA benefits, 
the RO retroactively reduced the amount of monthly VA 
benefits payable to the veteran, thereby resulting in an 
overpayment of VA pension benefits.  

3.  By letter dated October 2002, VA informed the veteran of 
the overpayment.  

4.  The RO received the veteran's request for waiver of 
recovery of the overpayment in July 2004, after the 180-day 
period expired.

5.  There was no delay in the veteran's receipt of the 
notification of indebtedness as a result of VA or postal 
authority error, or due to other circumstances beyond the 
debtor's control.  




CONCLUSION OF LAW

The veteran did not timely request a waiver of recovery of an 
overpayment of VA pension benefits, calculated in the amount 
of $62,578.67.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. 
§§ 1.963(b), 3.1(q) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not provided the 
veteran notice and assistance, which satisfies the 
requirements of the VCAA.  However, according to the Court, 
because the claim in this case is governed by the provisions 
of Chapter 53 of Title 38 of the United States Code, the VCAA 
and its implementing regulations are not applicable.  Barger 
v. Principi, 16 Vet. App. 132, 138 (2002).  Therefore, the 
Board's decision to proceed in adjudicating this claim, 
rather than remanding it for notification or assistance, does 
not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392- 94 (1993).

II.  Analysis of Claim

The basic facts in this case are not in dispute.  From 1997 
to 2002, VA paid the veteran pension benefits.  In 2002, VA 
learned that the veteran was receiving monthly benefits from 
SSA.  As a result, the RO retroactively reduced the amount of 
monthly VA benefits payable to the veteran, thereby resulting 
in an overpayment of VA pension benefits in the amount of 
$62,578.67.  VA informed the veteran of this overpayment by 
letter dated October 2002.  

Statutory and regulatory provisions provide that an 
application for waiver of recovery of an overpayment of any 
benefit submitted on or after April 1, 1983 will be 
considered only if received within 180 days following the 
date of VA's notice of the indebtedness and of the right to 
request a waiver.  The 180-day period may be extended if the 
individual requesting the waiver demonstrates that, as a 
result of an error by either the VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester substantiates that there was such a delay in 
the receipt of the notice of indebtedness, the Chairperson of 
the Committee shall direct that the 180-day period be 
computed from the date of the requester's actual receipt of 
the notice of indebtedness.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. 
§ 1.963(b)(2) (2006).

In this case, in July 2004, after 180 days had passed, the RO 
received the veteran's request for waiver of recovery of the 
overpayment.  The veteran does not now assert that the 180-
day period should be extended because he did not receive the 
October 2002 notification of indebtedness, or that there was 
a delay in such notification.  Rather, he asserts that, after 
he received the notification of the indebtedness, he 
submitted a timely waiver of recovery of the indebtedness to 
his service representative with the expectation that the 
representative would then transfer the waiver to the RO.  He 
contends that, thereafter, the representative failed to do so 
and, consequently, the RO never received the veteran's 
initial, timely request for a waiver.  

Even assuming this assertion is true, it does not confer 
entitlement to the benefit being sought on appeal.  There is 
no statutory or regulatory provision allowing for an 
extension of the 180-day period based on a representative's 
failure to act in a timely manner on a claimant's behalf.  

As the veteran admitted, the RO received his request for 
waiver of recovery of the overpayment beyond the 180-day 
period allowed by law.  Based on this fact and because there 
is no evidence in the claims file establishing that there was 
a delay in the veteran's receipt of the notification of 
indebtedness as a result of an error by either VA or the 
postal authorities, or due to other circumstances beyond the 
veteran's control, the Board concludes that the veteran did 
not timely request a waiver of recovery of an overpayment of 
VA pension benefits, calculated in the amount of $62,578.67.  
Accordingly, this claim must be denied based on a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). (holding that, when the law in a case is 
dispositive, the claim must be denied based on a lack of 
entitlement under the law).


ORDER

A timely request for a waiver of recovery of an overpayment 
of VA pension benefits, calculated in the amount of 
$62,578.67, not having been filed, the appeal is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


